Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marcus Eugene Taylor appeals a district court order denying his motion for a sentence reduction submitted under 18 U.S.C. § 3582(c) (2006). We have reviewed the record and the district court’s order and find no abuse of discretion. Accordingly, we affirm on the reasoning of the district court. See United States v. Taylor, No. 4:05-cr-00009-WDK-JEB-28 (E.D. Va., filed July 3, 2008; entered July 11, 2008). We note Taylor was not entitled to a re-sentencing hearing or a sentence below the Sentencing Guidelines. See United States v. Dunphy, 551 F.3d 247, (4th Cir.2009) (“[A] district judge is not authorized to reduce a defendant’s sentence below the amended guideline range.”). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.